  Case: 4:18-cv-01294-RLW Doc. #: 71 Filed: 05/29/20 Page: 1 of 3 PageID #: 395




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

  DAVID WHITT,                                      )
                                                    )
           Plaintiff,                               )
                                                    )
  v.                                                )    Case No. 4:18-cv-1294
                                                    )
  CITY OF ST. LOUIS, et al.,                        )
                                                    )
           Defendants.                              )

                 JOINT MOTION TO AMEND CASE MANAGEMENT ORDER

       COME NOW Plaintiff David Whitt, by and through his undersigned counsel, and Defendants

City of St. Louis (the City), Ryan Linhorst, Matthew Karnowski, Matthew Shaw, and Bobby

Baine, by and through their undersigned counsel, and respectfully request that the Court enter an

order amending the current Case Management Order. In support thereof, Plaintiff and

Defendants state as follows:

       1. This lawsuit arises out of and relates to Plaintiff David Whitt’s arrest on August 8, 2016,

while filming police activity and the seizure of his camcorder, and his subsequent municipal

prosecution. Mr. Whitt asserts several claims, including a Monell claim against the defendant

City of St. Louis.

       2. Both parties have exchanged discovery, and have supplemented their responses to

discovery in accordance with the federal rules and this Court’s case management order.

       3. Since October 2019, the parties have communicated regularly via email regarding the

identification and production of relevant documents.

       4. On March 10, 2020, Plaintiff’s counsel identified a list of categories from which the City

would produce responsive files from its Internal Affairs Division (IAD). Without waiving the



                                                    1
  Case: 4:18-cv-01294-RLW Doc. #: 71 Filed: 05/29/20 Page: 2 of 3 PageID #: 396




right to subsequently request the production of additional IAD files, Plaintiff’s counsel agreed to

this limited production by the City.

    5. The week of March 16, 2020, the City was placed on work-from-home restrictions due to

the COVID-19 outbreak. Because the City employee who has access to the IAD files was

working from home and did not have access to the IAD files, City has been unable to produce the

IAD files. Following new guidance from the City government that relaxed the stay-at-home

restriction, the employee in question has now resumed working in the office. However, due to a

backlog in requests, the City estimates that the files will not be ready for production until the

week of June 15, 2020, at the earliest.

    6. Under the current Case Management Order, Plaintiff’s deadline to disclose expert

witnesses and provide Rule 26(a)(2) reports is June 3, 2020. See ECF No. 67. Defendants’

deadline to depose Plaintiff’s expert witnesses is June 24, 2020. Id.

    7. Due to the extraordinary circumstances presented by the COVID-19 pandemic, the above

deadlines are no longer feasible.

    8. Accordingly, the parties respectfully request that the Court adjust the dates in the Case

Management Order as set forth in the Proposed Order attached hereto as Exhibit A.

    9. This request for an extension of time on the deadlines in the case is made in good faith,

and not for purposes of delay. Nor will these extensions prejudice any party, as all parties consent

and will receive the benefit from the extensions.

    10. This is an unopposed joint motion for extension of time, thus pursuant to E.D.Mo. L.R.

4.01, neither party has filed a memorandum in support of this Motion.




                                                    2
   Case: 4:18-cv-01294-RLW Doc. #: 71 Filed: 05/29/20 Page: 3 of 3 PageID #: 397




      WHEREFORE, for the foregoing reasons, the parties respectfully request that the Court grant

this Motion and enter an order amending the Case Management Order as requested more

specifically in the Proposed Order attached hereto as Exhibit A.




Jointly submitted this 29th day of May 2020:

By:       /s/ W. Patrick Mobley
         Amy E. Breihan, #65499MO
         Megan G. Crane, #71624MO
         W. Patrick Mobley, #63636MO
         RODERICK AND SOLANGE
         MACARTHUR JUSTICE CENTER
         3115 South Grand Blvd., Suite 300
         St. Louis, MO 63118
         Phone: 314-254-8450
         Fax: 314-254-8547
         amy.breihan@macarthurjustice.org
         megan.crane@macarthurjustice.org
         pat.mobley@macarthurjustice.org

                                                     Respectfully Submitted,

                                                     JULIAN BUSH
                                                     CITY COUNSELOR

                                                By: /s/ Abby Duncan
                                                   Abby Duncan #67766MO
                                                   Erin K. McGowan #64020MO
                                                   1200 Market Street, Room 314
                                                   City Hall
                                                   St. Louis, Mo 63103
                                                   (314) 622-4694
                                                   (314) 622-4956 fax
                                                   DuncanA@stlouis-mo.gov
                                                   McGowanE@stlouis-mo.gov
                                                   Attorneys for Defendant




                                                 3
